Title: To George Washington from Robert Morris, 13 August 1782
From: Morris, Robert
To: Washington, George


                  
                     Sir
                     Office of Finance 13th August 1782
                  
                  The urgent Demands on me for Money oblige me to use a Thousand different Expedients—The bearer of this letter Mr Richd Wells is on his way to New York, He goes for the purpose of receiving a very considerable Sum of Money and will if Successful pay it to your Excellency to be held at my orders—I am therefore to request that he may have every Facility in going to New York and bringing the Money from thence, I will by another Opportunity mention to your Excellency the Disposition of a Party and the Remainder at a future Period—The Sum being uncertain I cannot give such pointed Directions as I could wish.  I am to pray that your Excellency will receive whatever he may bring and sign Receipts therefor as for so much on Account of the United States to be held at my order.  I am Sir, with great Respect Your Excellency’s most Obedient and humble Servt
                  
                     Robt Morris
                  
               